DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claims 1-14 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objections to the drawings are withdrawn in view of Applicant’s amendment. 
	The previous rejection of claims 15-20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2004/0065540) in view of McHugh et al. (US 2013/0075265) or alternatively, Claim(s) 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (US 2013/0075265) in view of Mayer et al. (US 2004/0065540).  
Regarding claim 15, Mayer discloses an electroplating system (abstract, [0047]) (= an electroplating system) comprising:
A reactor containment vessel (120) [0053] (= a vessel assembly for holding an electrolyte);
A reactant recycling diversion system (150) comprising one or more troughs (152) to collect fluid (154) located radially outward from a wafer (110), each trough comprising a shared drain hole (156), wherein the trough is designed such that fluid is directed downward and into the drain hole (= at least one baffle disposed in the vessel assembly, the at least one baffle defining a plurality of slots, the at least one baffle configured to prevent fluid from splashing a rotor or a plating chamber during operation of the electroplating system; either the trough or drain holes of Mayer read on the claimed plurality of slots; the diversion system of Mayer is configured to prevent fluid from splashing a plating chamber; further the claimed “during operation of the electroplating system” is directed towards the manner of operating the claimed electroplating system and does not further structurally limit the claimed apparatus).  
Mayer does not disclose the electrode arrangement of the liquid treatment device and therefore does not disclose a weir thief electrode disposed in the vessel.  
McHugh discloses an electrochemical apparatus (100) (title) comprising a vessel (110), a wafer connected as a working electrode, a counter electrode and a supplemental electrode (120) configured to operate independently from the counter electrode in a vessel (abstract).  McHugh discloses that the supplemental electrode can be used as a thief electrode and/or a de-plating electrode (abstract).  McHugh discloses that the supplemental electrode controls or otherwise influences the electric field at a perimeter portion of the wafer and compensates for misalignment between the wafer and the counter electrode in the vessel [0026]. The supplemental electrode is disposed in the vessel (Figure 1).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a weir thief electrode because McHugh teaches that the presence of a thief electrode located at a perimeter of the wafer provides control over the electric field during electrodeposition to compensate for any misalignment between the wafer and counter electrode.  Alternatively, it would have been obvious to modify the device of McHugh with a diversion system of Mayer for collecting and recirculating the treatment liquid (Mayer, [0054], [0072]).  Given either combination of Mayer and McHugh, the combination would provide the claimed wherein each slot of the at least one baffle is disposed radially outwards of the weir thief electrode since the thief electrode of McHugh is positioned radially outward from the wafer and the diversion system of Mayer is positioned at a perimeter position of the vessel to collect the treatment liquid.  
Regarding claim 16, Mayer discloses the diversion system positioned towards the top of the vessel at least partially above a fluid line of the electrolyte (Figure 1; e.g. above drain tube, 158).  
Regarding claim 19, the height of the diversion system of Mayer is approximately about 15% of a length of the at least one diversion system (Figure 1).  
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2004/0065540), in view of McHugh et al. (US 2013/0075265) and in further view of Lin (CN 210916307) or alternatively, Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al., in view of Mayer et al. and in further view of Lin (CN 210916307).
Regarding claims 17-18, Mayer and McHugh disclose the claimed invention as applied above.  The combination does not disclose the claimed mounting tab.
Lin discloses equipment for plating comprising a baffle (16) that is fixed at the lower end of a mounting plate (3) (= mounting tab), the baffle being in contact with the upper part of the electrolytic tank and the usage of screws and bolts for mounting (pages 2-3).  The positioning of the mounting plate is regarded as an engineering design choice that one of ordinary skill in the art would have found obvious.
Before the effective filing date of the claimed invention, since Mayer and McHugh are silent in regards to securing a baffle or a diversion system, one of ordinary skill in the art would necessarily look to the art for workable securing elements and arrive at a reference such as Lin which teaches a mounting plate for mounting and securing a baffle in the same or similar field of endeavor. The positioning of either the screws or bolts of Lin with or within a trough of the diversion system of Mayer would have been an obvious engineering design choice in order to secure the diversion system within the vessel.  The connection between the diversion system and thief electrode of Mayer and McHugh would have been obvious given the securing as taught by Lin and the positioning of the diversion system and thief electrode as taught by Mayer and McHugh, respectively.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2004/0065540), in view of McHugh et al. (US 2013/0075265) and in further view of ‘111 (KR 20160003111) or alternatively, Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al., in view of Mayer et al. and in further view of ‘111 (KR 20160003111). 
Regarding claim 20, Mayer and McHugh fail to disclose wherein a mesh is positioned in each slot of the plurality of slots.  
In the same or similar field of electroplating [0001], ‘111 discloses wherein a drain hole (7) may comprise a mesh (8) for controlling the flow of plating solution [0011], [0018].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising slots with mesh because ’111 discloses that a mesh may be positioned within a drain hole for providing controlled flow of plating liquid.  
Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be specifically addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795